DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 04/08/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the amendments to the claims make the non-statutory double patenting rejections moot. The examiner agrees and withdraws the non-statutory double patenting rejections.
Claim 20 has been amended according to the examiner’s suggestion to overcome the § 112(b) rejection. The examiner withdraws the § 112(b) rejection.
Applicant argues the claims are in condition for allowance. Regarding this assertion, please see the examiner’s reasons for allowance below.
Examiner’s Comment
	The examiner believes the drawings fail to comply with 37 CFR 1.83(a) because the figures do not show piping connected to the trailer by at least one air spring. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action.

Allowable Subject Matter

Claims 1-5, 7-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although Rudroff, Beeson and Cronin teach a meter prover that can be taken to the site of a meter in the field with a three valve manifold with first and second meter runs, where the first and second meter runs have been factory calibrated, a portable master meter with independent run, an ultrasonic gas flow meter contained by the master meter run, piping defining an inlet and outlet and different piping adjustably connected to the inlet and outlet being adjustable horizontally, vertically and rotationally in a horizontal plane; they do not teach applicant’s air springs connecting the inlet and outlet piping to a wheeled trailer. Furthermore, no other prior art can be found to motivate or teach applicant’s portable verification system including a plurality of air springs, the inlet piping and the outlet piping of the third different piping geometry each connected to the wheeled trailer by at least one air spring of the plurality of air springs, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.
wherein the inlet piping and the outlet piping of the third different piping geometry is connected to the wheeled trailer by one or more air springs, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 21, although Rudroff, Beeson and Cronin teach a meter prover system with a portable master meter mounted on a trailer with independent run, an ultrasonic gas flow meter contained by the master meter run, piping with an inlet and outlet linearly adjustable by extending an inner pipe, sealed at a slip joint, from an outer pipe; they do not teach applicant’s reference meter run mounted to the trailer by air springs and slip joint with a packing assembly. Furthermore, no other prior art can be found to motivate or teach applicant’s system with a trailer including one or more air springs and a reference meter run including piping where at least a portion of the piping is connected to the trailer by one or more air springs, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856